Exhibit 10.2


AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
This Amended and Restated Executive Employment Agreement (the “Agreement”) is
made effective as of November 1, 2019 (the “Effective Date”), by and between
Citizens Community Bancorp, Inc., a Maryland corporation, (the “Holding
Company”) and its wholly-owned subsidiary, Citizens Community Federal, N.A., a
national banking association (the “Bank”) (collectively, the “Company”), and
James S. Broucek (“Executive”).
WHEREAS, the Company and Executive entered into an Executive Employment
Agreement effective October 31, 2017 (the “Executive Employment Agreement”); and
WHEREAS, the Company and Executive desire to amend and restate certain terms of
the Executive Employment Agreement; and
WHEREAS, the Company desires to employ Executive upon the amended and restated
terms and conditions set forth herein, and Executive desires to be so employed
by the Company;
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.Term of Employment. Executive’s employment hereunder shall commence as of the
Effective Date and continuing thereafter until December 31, 2022, unless and
until terminated pursuant to the terms of Section 4 of this Agreement (the
“Term”). Notwithstanding the foregoing, the Term shall automatically be extended
for additional one-year periods (each, a “Renewal Term”) on the terms and
conditions provided herein, unless either party shall give the other party no
less than ninety (90) days’ written notice prior to the expiration of the Term
or Renewal Term, as applicable. The Term and the Renewal Term, if applicable,
shall be collectively referred to as the “Employment Term.”
2.    Position and Duties.
(a)    Position. During the Employment Term, Executive shall serve as the Chief
Financial Officer of the Bank, and the Chief Financial Officer of the Holding
Company, reporting exclusively to the Bank’s President and Chief Executive
Officer and the Holding Company’s Board of Directors (the “Board”). In such
positions, Executive shall have such duties, authority and responsibility as
shall be determined from time to time by the President and Chief Executive
Officer and the Board and as are customarily performed by persons situated in a
similar executive capacity.
(b)    Duties. During the Employment Term, Executive shall devote substantially
all of his business time and attention to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere with the
performance of such services either directly or indirectly. Notwithstanding the
foregoing, nothing herein shall preclude Executive from (i) acting or serving as
a director, trustee, committee member or principal





--------------------------------------------------------------------------------




of any type of business, civic or charitable organization, or (ii) owning any
interest in any other corporation, business or enterprise, subject to Section 6
below.
3.    Compensation and Benefits.
(a)    Salary. As of the Effective Date, the Company shall pay Executive a
salary of One Hundred Ninety-Five Thousand and 00/100 Dollars ($195,000.00) per
year, payable in regular biweekly installments, in accordance with the Company’s
usual payroll procedures (the “Salary”). Executive’s base Salary shall be
subject to at least annual review on each December 31 and may be increased based
on Executive’s performance and contribution to the Company, as determined by the
Board.
(b)    Short Term Incentive Plan Awards. Executive shall be eligible to receive
an annual incentive award pursuant to the terms of the Bank’s Executive Short
Term Incentive Plan and Executive’s individual incentive goal sheet appended
thereto, and any successor plan thereto.
(c)    Long Term Incentive Plan Awards. Executive shall be eligible to receive
incentive awards pursuant to the terms of the Bank’s Executive Long Term
Incentive Plan and the Holding Company’s 2018 Equity Incentive Plan, and any
successor plans thereto.
(d)    Benefits. Executive shall be entitled to participate in any and all
benefit programs, such as health insurance and retirement plans, subject to
applicable plan or policy terms, that the Company establishes and makes
available to its other similarly situated senior executives from time to time,
provided that Executive is eligible to participate under the plan documents
governing those programs. The Company reserves the right to modify or
discontinue, either on a company-wide basis or as applicable to all
comparably-situated Company employees, any employee benefit already provided or
as may be provided in the future.
(e)    Paid Time Off. During the Employment Term, Executive will be entitled to
paid time off (PTO) at the maximum accrual rate, and pursuant to the other
terms, as set forth in the Bank’s Paid Time Off policy effective July 1, 2017,
or any successor policy thereto or as otherwise approved by the Compensation
Committee. Executive shall receive other paid time-off in accordance with the
Company’s policies for executive officers as such policies may exist from time
to time. Executive shall receive payment for all accrued but unused PTO, if any,
within thirty (30) days following the termination of Executive’s employment.
(f)    Business Expenses. Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder in accordance with the Company’s expense reimbursement policies
and procedures. The amount of reimbursable expenses incurred in one taxable year
shall not affect the expenses eligible for reimbursement in any other taxable
year. Reimbursement shall be paid as soon as administratively practicable, but
in no event shall any such reimbursement be paid after


2



--------------------------------------------------------------------------------




the last day of the calendar year following the calendar year in which the
expense was incurred. The right hereunder to reimbursement is not subject to
liquidation or exchange for other benefits.
(g)    Withholdings and Taxes. All payments to Executive will be payable
pursuant to the Company’s normal payroll practices. The Company shall deduct
from all payments to Executive hereunder any federal, state or local withholding
or other taxes or charges which the Company is from time to time required to
deduct under applicable law, and all amounts payable to Executive hereunder are
stated herein before any such deductions.
(h)    Liability Insurance; Indemnification. The Bank shall provide the
Executive (including his heirs, executors and administrators) with coverage
under a standard directors’ and officers’ liability insurance policy at the
Bank’s expense or, in lieu thereof, shall indemnify the Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been a director or officer of the Bank
(whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities). Such expenses and liabilities shall
include, but are not limited to, judgments, court costs, attorneys’ fees and the
cost of reasonable settlements, and such settlements shall be approved by the
Board; provided, however, that such indemnification shall not extend to matters
as to which the Executive is finally adjudged to be liable for willful
misconduct or gross negligence in the performance of his duties as a director or
officer of the Bank.
(i)    Clawback of Incentive Compensation. The Company may terminate Executive’s
right to the unpaid or unvested incentive compensation under Sections 2(b) and
2(c), and may require reimbursement to the Company by Executive of any incentive
compensation previously paid or vested within the prior 12-month period pursuant
to any applicable incentive compensation plan or award agreement, in the event
Executive is obligated to disgorge to or reimburse the Company for such
compensation paid or payable to Executive by reason of application of Section
304 of the Sarbanes-Oxley Act of 2002, Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or any other applicable law or regulation
requiring recapture, reimbursement or disgorgement of incentive-based pay. In
the event Executive fails to make prompt reimbursement of any such incentive
compensation previously paid, the Company may, to the extent permitted by
applicable law, deduct the amount required to be reimbursed from Executive’s
compensation otherwise due under this Agreement.
4.    Termination of Employment. During the Employment Term, Executive’s
employment and this Agreement may be terminated only under the following
circumstances.
(a)    Termination by the Company for Cause, or by Executive without Good
Reason. The Employment Term and Executive’s employment hereunder may be
terminated immediately by the Company for Cause, and shall terminate upon
Executive’s resignation without Good Reason; provided, that Executive will be
required to give the Company at least thirty (30) days advance written notice of
a resignation without Good Reason.


3



--------------------------------------------------------------------------------




(b)    Definition of Cause. For purposes of this Agreement, “Cause” shall mean a
good faith determination by the Board that Executive has: (A) committed a
material act of dishonesty or disloyalty involving the Company; (B) committed a
felony or misdemeanor involving dishonesty or moral turpitude which has a
material adverse effect on the business of the Company; (C) engaged in willful
conduct which is materially injurious to the Company; or (D) materially breached
any provision of this Agreement, which breach is not cured within thirty (30)
days after written notice thereof is given to Executive, explaining in
reasonable detail the nature of such asserted breach.
(c)    Definition of Good Reason.     For purposes of this Agreement, “Good
Reason” shall mean, without the consent of Executive, (A) the material
diminution of Executive’s position (including status, offices, titles, and
reporting requirements), authorities, duties, or other such responsibilities as
exist immediately prior to the diminution; (B) the material reduction in
Executive’s Salary, or benefits under Section 3(d), unless such reduction is
part of a reduction in compensation for all Executives of the Company on a pro
rata basis; (C) the relocation of Executive’s principal place of employment of
greater than 50 miles from Executive’s location immediately prior to the
relocation.
(d)     Notice Requirements for Good Reason Termination. If Executive intends to
terminate Executive’s employment for Good Reason: (i) Executive must give the
Company written notice of the facts or events giving rise to Good Reason within
thirty (30) days following Executive’s knowledge of the facts or event alleged
to give rise to Good Reason; (ii) the Company must fail to cure the act or
omission within thirty (30) days following the Company’s receipt of such notice;
and (iii) Executive must give the Company written notice that his employment is
terminated for Good Reason within thirty (30) days following such failure to
cure. The failure by Executive to give such notice of Good Reason shall be
deemed a waiver of the right to terminate Executive’s employment for Good Reason
based on such fact or event.
(e)    Definition of Change in Control. For the purposes of this Agreement,
“Change in Control” shall mean any of the following:
i.
a change-in-control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or not
the Holding Company is then subject to such reporting requirement; or

ii.
the public announcement (which, for purposes of this definition, shall include,
without limitation, a report filed pursuant to Section 13(d) of the Exchange
Act) by the Holding Company or any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) that such person has become the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Holding Company (i) representing 30% or
more, but not more than 50%, of the combined voting power of the Holding
Company’s then outstanding



4



--------------------------------------------------------------------------------




securities unless the transaction resulting in such ownership has been approved
in advance by the Continuing Directors (as hereinafter defined); or
(ii) representing more than 50% of the combined voting power of the Holding
Company’s then outstanding securities (regardless of any approval by the
Continuing Directors); provided, however, that notwithstanding the foregoing, no
Change-in-Control shall be deemed to have occurred for purposes of this
Agreement by reason of the ownership of 30% or more of the total voting capital
stock of the Holding Company then issued and outstanding by the Holding Company,
any subsidiary of the Holding Company or any employee benefit plan of the
Holding Company or of any subsidiary of the Holding Company or any entity
holding shares of the Common Stock organized, appointed or established for, or
pursuant to the terms of, any such plan (any such person or entity described in
this clause is referred to herein as a “Company Entity”); or
iii.
the Continuing Directors (as hereinafter defined), cease to constitute a
majority of the Holding Company’s Board of Directors; or

iv.
the shareholders of the Holding Company approve (i) any consolidation or merger
of the Holding Company in which the Holding Company is not the continuing or
surviving company or pursuant to which shares of Holding Company stock would be
converted into cash, securities or other property, other than a merger of the
Holding Company in which shareholders immediately prior to the merger have the
same proportionate ownership of stock of the surviving company immediately after
the merger; (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of the Holding Company; or (iii) any plan of liquidation or dissolution of the
Holding Company.

For purposes of this definition, “Continuing Director” shall mean any person who
is a member of the Board of Directors of the Holding Company, while such person
is a member of the Board of Directors, who is not an Acquiring Person (as
defined below) or an Affiliate or Associate (as defined below) of an Acquiring
Person, or a representative of an Acquiring Person or of any such Affiliate or
Associate, and who (i) was a member of the Board of Directors on the date of
this Agreement; or (ii) subsequently becomes a member of the Board of Directors,
if such person’s initial nomination for election or initial election to the
Board of Directors is recommended or approved by a majority of the then
Continuing Directors. For purposes of this definition, “Acquiring Person” shall
mean any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) who or which, together with all Affiliates and Associates of such
person, is the “beneficial owner” (as defined in Rule 13d-3 promulgated under
the Exchange Act) directly or indirectly, of securities of the Holding Company
representing 30% or more of the combined voting power of the Holding Company’s
then


5



--------------------------------------------------------------------------------




outstanding securities, but shall not include any Holding Company Entity; and
“Affiliate” and “Associate” shall have their respective meanings ascribed to
such terms in Rule 12b-2 promulgated under the Exchange Act.
(f)    Termination by Reason of Death or Disability. Executive’s employment
hereunder shall terminate automatically upon Executive’s death during the
Employment Term. If the Company determines in good faith that a Disability (as
defined below) of Executive has occurred during the Employment Term, the Company
may give to Executive written notice of its intention to terminate Executive’s
employment. In such event, Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after receipt of such notice by
Executive; provided, that within thirty (30) days after such receipt, Executive
shall not have returned to full-time performance of Executive’s duties. For
purposes of this Agreement, “Disability” has the same meaning as in the
Company’s long-term disability plan, or if there is no such plan, or no
definition in such plan, “Disability” means a mental or physical condition
which, in the opinion of the Board, renders Executive unable or incompetent to
carry out the material job responsibilities which such Executive held or the
material duties to which Executive was assigned at the time the disability was
incurred, which has existed for at least one hundred eighty (180) consecutive
days and, which condition, in the opinion of an independent physician selected
by the Company, is expected to be permanent or to have a duration of more than
one (1) year.
(g)    Termination by the Company without Cause, or Resignation by Executive for
Good Reason. The Employment Term and Executive’s employment hereunder may be
terminated by the Company without Cause (other than by reason of death or
Disability) or by resignation by Executive for Good Reason.
(h)    Termination by the Company without Cause, or Resignation by Executive for
Good Reason Following a Change in Control. If a Change in Control occurs during
the Employment Term, and the Employment Term and Executive’s employment
hereunder is terminated by the Company without Cause (other than by reason of
death or Disability) or by resignation by Executive for Good Reason, in each
case, within 12 months following the Change in Control, then Executive shall
receive the benefits set forth in Section 5(d). Payment of the benefits set
forth in Section 5(d) shall be made promptly pursuant to the terms of this
Agreement and without unreasonable delay.
(i)    Notice of Termination. Any purported termination of Executive’s
employment by either party shall be communicated by written Notice of
Termination to the other party. As used herein, “Termination Date” shall mean in
the case of Executive’s death, his date of death, or in all other cases of
termination by the Company, the date specified in the Notice of Termination
which shall be at least 30 days following the date of the Notice of Termination,
except for termination for Cause which may be on or after the date of the Notice
of Termination.
(j)    Director and Officer Positions. Upon the voluntary or involuntary
termination of Executive’s employment for any reason, Executive will be deemed
to have resigned from all director and officer positions he then holds with the
Bank, the Holding


6



--------------------------------------------------------------------------------




Company, and any related or affiliated entity, and Executive agrees that this
Agreement shall constitute affirmation of such resignations.
(k)    Return of Records and Property. Upon termination of Executive’s
employment with the Company for any reason, or at the Company’s earlier request,
Executive shall deliver promptly to the Company originals and all copies of all
records, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, or calculations, whether in tangible or
electronic format or media, which are the property of the Company or which
relate in any way to the business, products, practices or techniques of the
Company, and all other property, trade secrets and Confidential Information (as
defined herein) of the Company, including, but not limited to, all office keys,
security cards, credit cards, office equipment, computer hardware and software,
company products and prototypes, and all documents or electronic records which
in whole or in part contain any trade secrets or Confidential Information of the
Company, which in any of these cases are in Executive’s possession or under
Executive’s control. Executive may not retain any copies of the documents
referred to in this Section 4(k). To the extent that Executive has downloaded or
stored any proprietary, privileged, confidential or trade secret information
belonging to the Company on any personal, non-Company electronic media in
Executive’s possession, custody, or control, such as computers, cell phones,
hand-held devices, back-up devices, zip drives, and the like, Executive agrees
to promptly contact the Company to arrange for transfer of such documents and
information back to the Company and for destruction of such documents and
information on Executive’s personal electronic media. Executive also agrees to
return to the Company any and all passwords used by Executive with regard to the
computer, electronic or communication systems of the Company and to transition
all administrative rights used by Executive with regard to all social media and
internet-based accounts related to the business operations of the Company, so
that the Company has immediate, full and complete access to all data and
information stored, used or maintained on or in such systems or accounts.
Executive further agrees to not access or interfere with or attempt to access or
interfere with any of the Company’s computer systems, networks or files.


7



--------------------------------------------------------------------------------




5.    Obligations Upon Termination.
(a)    Termination by the Company for Cause, or by Executive without Good
Reason. If Executive’s employment with the Company is terminated by the Company
for Cause, or is voluntarily terminated by Executive without Good Reason, the
Company will pay or provide Executive with the following: (i) Executive’s Salary
earned but unpaid as of the Termination Date, payable in a lump sum within
thirty (30) days after the Termination Date (or earlier to the extent required
by law); and (ii) all vested benefits to which Executive is entitled under any
benefit plans set forth in the benefits section hereof in accordance with the
terms of such plans through the Termination Date, including, without limitation,
PTO (collectively, the “Accrued Obligations”). Executive shall forfeit any other
unvested amounts, including any unearned bonuses.
(b)    Termination by Reason of Disability or Death. If Executive’s employment
with the Company is terminated during the Employment Term by reason of
Executive’s Disability or death, the Company will pay and/or provide Executive
or Executive’s legal representative, as the case may be, (i) the Accrued
Obligations; (ii) a pro-rated incentive award pursuant to the terms of the
Bank’s Executive Short Term Incentive Plan; and (iii) a pro-rated incentive
award pursuant to the terms of the Bank’s Executive Long Term Incentive Plan.
(c)    Termination by the Company without Cause, or Resignation by Executive
with Good Reason. If Executive’s employment with the Company is terminated by
the Company without Cause or by Executive with Good Reason and as to (ii)-(iv)
below Executive irrevocably executes the Release as specified in Section 5(e),
promptly upon expiration of any revocation period applicable to the Release but
no later than five (5) business days thereafter, the Company will pay or provide
Executive with the following:
i.
the Accrued Obligations;

ii.
an amount equal to a pro-rated incentive award pursuant to the terms of the
Bank’s Executive Short Term Incentive Plan for the plan year in which the
termination occurs at Level II (i.e. Plan) or actual performance versus Plan if
higher at the time of termination;

iii.
a payment equal to fifty percent (50%) of (A) the Executive’s annual Salary at
the time of termination and (B) the greater of (x) the amount of a pro-rated
incentive award pursuant to the terms of the Bank’s Executive Short Term
Incentive Plan for the plan year in which the termination occurs at Level II
(i.e. Plan) or actual performance versus Plan if higher at the time of
termination or (y) a pro-rated amount of the average Executive Short Term
Incentive Plan awards, if any, that Executive received for the two plan years
immediately prior to the plan year in which termination occurs; and

iv.
provided that Executive or his spouse or dependents timely elect continuation
coverage under a group health plan of the Company pursuant to the



8



--------------------------------------------------------------------------------




requirements of Section 4980B of the Code, as amended, and any similar
applicable law, (“COBRA”), continued participation in the Company’s medical and
dental plans with the full monthly premiums to be paid by the Company until the
earlier of (A) Executive’s eligibility for coverage under another employer’s
group health plan, (B) termination of Executive’s or his spouse’s or dependents’
rights to continuation coverage under COBRA, or (C) six (6) months following the
termination of Executive’s employment with the Company. Executive agrees and
acknowledges that the period of coverage under such plans shall run concurrently
with such plans’ obligations to provide continuation coverage pursuant to COBRA,
and that this subsection shall not limit such plans’ obligations to provide
continuation coverage under COBRA.
(d)    Termination by the Company without Cause, or Resignation by Executive
with Good Reason Following a Change in Control. If Executive’s employment with
the Company is terminated by the Company without Cause or by Executive with Good
Reason following a Change in Control pursuant to Section 4(h) and as to
(ii)-(iv) below Executive irrevocably executes the Release as specified in
Section 5(e), promptly upon expiration of any revocation period applicable to
the Release but no later than five (5) business days thereafter, the Company
will pay or provide Executive with the following in lieu of any payments under
Section 5(c) herein:
i.
the Accrued Obligations;

ii.
a pro-rated incentive award pursuant to the terms of the Bank’s Executive Short
Term Incentive Plan for the plan year in which the termination occurs at Level
II (i.e. Plan) or actual performance versus Plan if higher at the time a
definitive agreement is announced;

iii.
a payment equal to one hundred twenty-five percent (125%) of (A) the Executive’s
annual Salary at the time of termination and (B) the greater of (x) the amount
of a pro-rated incentive award pursuant to the terms of the Bank’s Executive
Short Term Incentive Plan for the plan year in which the termination occurs at
Level II (i.e. Plan) or actual performance versus Plan if higher at the time of
termination or (y) a pro-rated amount of the average Executive Short Term
Incentive Plan awards, if any, that Executive received for the two plan years
immediately prior to the plan year in which termination occurs; and

iv.
provided that Executive or his spouse or dependents timely elect continuation
coverage under a group health plan of the Company pursuant to the requirements
of Section 4980B of the Code, as amended, and any similar applicable law,
(“COBRA”), continued participation in the Company’s medical and dental plans
with the full monthly premiums to be paid by the Company until the earlier of
(A) Executive’s eligibility for coverage under another employer’s group health
plan, (B) termination of Executive’s or his



9



--------------------------------------------------------------------------------




spouse’s or dependents’ rights to continuation coverage under COBRA, or (C)
fifteen (15) months following the termination of Executive’s employment with the
Company. Executive agrees and acknowledges that the period of coverage under
such plans shall run concurrently with such plans’ obligations to provide
continuation coverage pursuant to COBRA, and that this subsection shall not
limit such plans’ obligations to provide continuation coverage under COBRA.
(e)    Release. No obligations of the Company or the Bank with respect to
payments to Executive pursuant to Section 5(c)(ii)-(iv) or Section 5(d)(ii)-(iv)
shall exist or apply unless Executive has after the Termination Date timely
executed a separation agreement containing a general release in a form provided
by and acceptable to the Company (the “Release”) and any applicable revocation
periods in the Release have expired without rescission by Executive.
(f)    Vesting. All unvested equity interests held by Executive as of the
Termination Date shall terminate and be forfeited, unless those unvested grants
shall be deemed to have vested in their entirety as of the Termination Date
pursuant to the terms of the applicable grant agreement, the Bank’s Executive
Long Term Incentive Plan, or the Holding Company’s 2018 Equity Incentive Plan,
or any successor plans thereto.
(g)    Section 280G. Notwithstanding anything to the contrary herein contained,
under no circumstances shall the payments made to Executive result in an “excess
parachute payment” as defined under Section 280G of the Internal Revenue Code of
1986, as amended. To the extent that such payments could result in an “excess
parachute payment,” the payments shall be reduced to avoid such result, the
manner of which reduction shall be in the sole discretion of the Board of
Directors of the Company. Any amounts reduced pursuant to this Section 5(g)
shall be deemed forfeited by Executive, and Executive shall have no authority
whatsoever to determine the order in which benefits under this Agreement shall
be so reduced.
(h)    Timing of Severance Payments. The payments, if any, owed to Executive
under Section 5(c)(ii)-(iii) or Section 5(d)(ii)-(iii) will be paid in a lump
sum on or before the sixtieth (60th) day following Employee’s termination,
provided that all statutory rescission periods contained in the Release have
expired without revocation by Executive, and subject to Section 16 herein. Where
the period available to execute (and to not revoke) the Release spans more than
one calendar year, the payment shall not be made until the second calendar year
as required by the applicable terms of this Agreement and Section 409A of the
Internal Revenue Code.
6.    Restrictive Covenants.
(a)    Need for Restrictions. Executive acknowledges and agrees that the
Company’s business, technical, and customer information is established and
maintained at great expense to the Company and is of significant value to the
Company, and that by virtue of employment with the Company, Executive will have
information pertaining to, unique and extensive exposure


10



--------------------------------------------------------------------------------




to, and personal contact with, the Company’s business, technical and customer
information which would enable Executive to compete unfairly with the Company.
As a result, and in consideration of the Company’s severance obligations under
Section 5(c) and Section 5(d), Executive acknowledges and agrees that the
following restrictions are necessary to protect the Company’s business.
(b)    Confidential Information. For purposes of this Agreement, “Confidential
Information” means information disclosed to Executive or known by him as a
result of or as disclosed in the course of Executive’s employment with the
Company which is not generally known to the public pertaining to the Company’s
business, including, but not limited to, operations, contracts, customers,
customer lists, proposals, research and development, procedures and protocols,
operating models, financial information, pricing, price lists, marketing
methods, strategic planning information, information stored in or developed for
use with Company’s computer systems, insurance plans, risk management
information, or marketing programs, and third-party information that the Company
may learn from its customers or clients. Confidential Information shall include
any such information developed or created by Executive if the information was
developed or created by Executive while executing Executive’s duties for the
Company or if the information was developed or created by Executive based upon
any Confidential Information that Executive learned by virtue of Executive’s
employment with the Company. Confidential Information shall not include any
information that Executive can demonstrate is in the public domain by means
other than disclosure by Executive, but shall include non-public compilations,
combinations, or analyses of otherwise public information.
(c)    Non-Disclosure or Use of Confidential Information. For as long as
Executive shall remain employed by the Company, and after termination of
employment with the Company for any reason, Executive shall not directly or
indirectly, under any circumstances, communicate or disclose to any person,
firm, association, corporation, company or any other third party, or use for
Executive’s own benefit or the benefit of any person or entity other than the
Company, any Confidential Information, and Executive will keep secret and in
strict confidence and hold inviolate said Confidential Information. Executive
further agrees, however, not to disclose to others or use at any time after the
termination of his employment with the Company any Confidential Information that
constitutes and remains a trade secret under the Wisconsin Trade Secrets Act, as
amended (Section 134.90 Wis. Stats.), any Confidential Information that the
Company received from a third party and continues to hold in confidence, and any
Confidential Information that he is otherwise prohibited by law from disclosing
to others or using. The prohibitions of this paragraph do not apply to
Confidential Information after it has become generally known and/or in the
public domain through no fault of Executive. The prohibitions of this paragraph
also do not prohibit use of Executive’s general skills and knowledge acquired
during and prior to his employment by the Company, as long as such use does not
involve the use or disclosure of Confidential Information. This non-disclosure
provision does not prohibit Executive from providing truthful information to any
governmental entity as required by law or as part of an agency investigation
without prior notice to the Company.


11



--------------------------------------------------------------------------------




(d)    Defend Trade Secrets Act. Executive understands that if Executive
breaches the provisions of Section 6(c) above, Executive may be liable to the
Company under the Defend Trade Secrets Act of 2016 (“DTSA”). Executive further
understands that by providing Executive with the following notice, the Company
may recover from Executive its attorney fees and exemplary damages if it brings
a successful claim against Executive under the DTSA: Under the federal Defend
Trade Secrets Act of 2016, Executive shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made: (a)(i) in confidence to a federal, state, or local
governmental official, either directly or indirectly, or to an attorney and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law or (b) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Without limiting the foregoing,
if Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to
Executive’s attorney and use the trade secret information in the court
proceeding, if Executive (i) files any document containing the trade secret
under seal and (ii) does not disclose the trade secret, except pursuant to court
order.
(e)    Nonsolicitation of Customers. During Executive’s employment, and for a
period of twenty-four (24) months following the earlier of (i) the termination
of Executive’s employment with the Company, whether voluntary or involuntary and
whether with or without Cause, or (ii) the date of a Change in Control,
Executive shall not, directly or indirectly canvas, contact or solicit any
“Active Customer” (as defined below) of the Company for the purpose of selling,
offering or providing products or services which are the same as or
substantially similar to the products or services provided by the Company at any
time during the “Reference Period” (as defined below). “Active Customer” shall
mean any person or entity which, within the 12‑month period prior to the
termination of Executive’s employment with the Company (the “Reference Period”),
received any products or services supplied by or on behalf of the Company;
provided, however, “Active Customer” shall be further limited to those customers
of the Company: (i) with whom Executive had material business contact as an
Executive of the Company during the Reference Period; (ii) whose dealings with
the Company were coordinated or supervised, in whole or in part, by Executive
during the Reference Period; or (iii) about whom Executive obtained Special
Knowledge (as defined below) as a result of Executive’s position with the
Company during the Reference Period. “Special Knowledge” means Confidential
Information that is used, possessed by or developed for the Company in the
course of soliciting, selling to or servicing a customer, including, but not
limited to, existing or proposed bids, pricing and cost information, margins,
negotiation strategies, sales strategies and information generated for customer
engagements.
(f)    Non-Solicitation of Company Personnel. During Executive’s employment and
for a further period of twenty-four (24) months beginning on the earlier of (i)
the termination of Executive’s employment with the Company under any
circumstances or (ii) the date of a Change of Control, Executive agrees that
Executive shall not, directly or indirectly, solicit, encourage or induce any
employee, consultant, contractor, or other agent of the Company with whom
Executive had substantial contact during the Reference Period


12



--------------------------------------------------------------------------------




and who has knowledge of Confidential Information to terminate a relationship
(employment or otherwise), or breach any agreement with the Company.
(g)    Noncompetition. During Executive’s employment, and for a period of
eighteen (18) months following the earlier of (i) the termination of Executive’s
employment with the Company, whether voluntary or involuntary and whether with
or without Cause, or (ii) the date of a Change of Control, Executive shall not,
directly or indirectly, have a financial interest in, or act in a “Prohibited
Capacity” (as defined below) on behalf of, any entity which competes with the
Company anywhere within the “Restricted Territory” (as defined below).  This
restriction shall not apply to any activities conducted on behalf of an entity
that is not a financial institution or owned or controlled by a financial
institution, except to the extent such activities are for the benefit of a
competitor. Further, this restriction shall not apply to a financial institution
with deposit market share of less than 5% in the Eau Claire, Wisconsin market
(as published by S&P Global Market Intelligence). A “financial interest” shall
not include the ownership of less than 5% of the securities of any corporation
or other entity that is listed on a national securities exchange or traded in
the national over-the-counter market. “Prohibited Capacity” means a capacity
that directly competes with the Company within the Restricted Territory as
required by (i) duties or responsibilities substantially similar to those of
Executive’s position with the Company at any time during the Reference Period or
(ii) management, sales or marketing duties or responsibilities. The “Restricted
Territory” means the territory within a 50-mile radius of the Company’s
headquarters office in Eau Claire, Wisconsin.
1.    Enforcement.
(a)    If, at the time of enforcement of the covenants contained in Section 6
above (collectively, the “Restrictive Covenants”), a court shall hold that the
duration, scope or area restrictions stated are unreasonable under circumstances
then existing, the parties agree that the maximum duration, scope or area
reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
Restrictive Covenants to cover the maximum duration, scope and area permitted by
law. Executive has had the opportunity to consult with Executive’s own legal
counsel regarding the Restrictive Covenants and agrees that the Restrictive
Covenants are reasonable in terms of duration, scope and area restrictions and
are necessary to protect the goodwill of the Company’s businesses and agrees not
to challenge the validity or enforceability of the Restrictive Covenants. In
exchange for Executive agreeing to be bound by these reasonable and necessary
covenants, the Company is providing Executive with the benefits as set forth in
this Agreement, including without limitation the severance described in Sections
5(c) and 5(d). Executive acknowledges and agrees that these benefits constitute
full and adequate consideration for Executive’s obligations hereunder and will
be provided only if Executive signs this Agreement.
(b)    If Executive breaches, or threatens to commit a breach of any of the
Restrictive Covenants, the Company shall have the following rights and remedies,
each of which rights and remedies shall be independent of the others and
severally enforceable, and


13



--------------------------------------------------------------------------------




each of which is in addition to, and not in lieu of, any other rights and
remedies available to the Company at law or in equity:
i.    The right and remedy to have the Restrictive Covenants specifically
enforced by any court of competent jurisdiction, including, for example, by
temporary or permanent injunctive or other equitable relief without the
necessity of proving actual damages, it being agreed that any breach or
threatened breach of the Restrictive Covenants would cause irreparable injury to
the Company and that money damages would not provide an adequate remedy to the
Company; and
ii.    The right and remedy to require Executive to account for and pay over to
the Company any profits, monies or other benefits derived or received by
Executive as the result of any transactions constituting a breach of the
Restrictive Covenants.
2.    Notices. All notices, demands or other communications shall be sent to
Executive and the Company at the addresses indicated below to such other
addresses or to the attention of such other persons as the recipient party has
specified by prior written notice to the sending party, or in the case of the
Executive, to the most recent address on record with the Company’s Human
Resource Department.
Notice to Executive
5449 North Shore Dr
Eau Claire, WI 54703
 


Notice to Company
2174 Eastridge Center
Eau Claire WI 54701
Attn: Steve Bianchi, President and Chief Executive Officer


3.    Attorneys’ Fees. In the event that the either Party brings any action to
enforce any of the provisions of this Agreement, or to obtain money damages for
the breach thereof, all expenses, including reasonable attorneys’ fees, incurred
by the party prevailing on substantially all of the claims finally decided in
the action, shall be paid by the other party with 120 days of the date that
entry of judgment on the claims brought in the action becomes final and non
–appealable. In addition, the Company shall pay Executive any reasonable legal
fees and reasonable expenses incurred by Executive in connection with any
dispute with any Federal state, or local governmental agency with respect to
benefits claimed under this Agreement. Such reimbursement must be requested no
later than two (2) months after the conclusion of the dispute and shall be paid
within two (2) months after the request for reimbursement.
4.    Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner to be effective and valid under applicable law, but
if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any


14



--------------------------------------------------------------------------------




other provision or any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid or illegal
provision had never been contained herein.
5.    Complete Agreement. This Agreement contains the complete agreement and
understanding between the parties related to Executive’s employment, and
supersedes, replaces, and preempts any prior understandings, agreements, or
representations by or among the parties related to such employment, whether
written or oral, which may have related to the subject matter herein in any way,
including without limitation the Executive Employment Agreement.
6.    Survival. The provisions of Sections 4, 5, 6, 7, and 9 shall survive the
termination of this Agreement and Executive’s employment with the Company.
7.    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
8.    Choice of Law. All issues concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed in accordance with the laws of the State of Wisconsin, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Wisconsin or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Wisconsin.
9.    Amendments and Waiver. The provisions of this Agreement may be amended or
waived only by a written instrument, with written consent by both the Company
and Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.
10.    Code Section 409A. Notwithstanding any other provision of this Agreement
to the contrary, Executive and the Company agree that the payments hereunder
shall be exempt from, or satisfy the applicable requirements, if any, of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) in a manner
that will preclude the imposition of penalties described in Code Section 409A.
Payments made pursuant to this Agreement are intended to satisfy the short-term
deferral rule or separation pay exception within the meaning of Code Section
409A. Executive and the Company agree that this Agreement shall be interpreted
to the extent possible to be exempt from or satisfy the requirements described
above. References to termination of employment or similar terms hereunder shall
mean a “separation from service” within the meaning of Code Section 409A.
Notwithstanding anything herein to the contrary, this Agreement shall, to the
maximum extent possible, be administered, interpreted and construed in a manner
consistent with Code Section 409A; provided, that in no event shall the Company
have any obligation to indemnify Executive from the effect of any taxes under
Code Section 409A.
If any payment or benefit provided to Executive in connection with Executive’s
termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and Executive is
determined to be a “specified employee” as defined in Section 409A(a)(2)(b)(i)
of the Code, then such payment or benefit shall not be paid until the first
payroll date to occur following the six-month anniversary of the termination or,
if


15



--------------------------------------------------------------------------------




earlier, on Executive’s death (the “Specified Employee Payment Date”). The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date shall be paid to Executive in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule.
11.    Assignment. This Agreement and all rights hereunder are personal to
Executive and shall not be assignable by Executive; provided, however, that any
amounts that shall have become payable under this Agreement prior to Executive’s
death shall inure to the benefit of Executive’s heirs or other legal
representatives, as the case may be. This Agreement shall be binding upon and
inure to the benefit of the Company and any successor of the Company. The
Company shall require any successor to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no succession had taken place, unless such obligations
have been assumed by the successor as a matter of law.


[SIGNATURE PAGE FOLLOWS]


16



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.
CITIZENS COMMUNITY BANCORP, INC.
 
JAMES S. BROUCEK
 
 
 
By:
 
 
 
 
 
 
 
 
Its:
 
 
 
 
 
CITIZENS COMMUNITY FEDERAL N.A.
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Its:
 
 













































17



--------------------------------------------------------------------------------




[Signature Page to Amended and Restated Executive Employment Agreement by and
between Citizens Community Bancorp, Inc., Citizens Community Federal, N.A., and
James S. Broucek]




18

